Exhibit 10.1

LOGO [g41220exc_1.jpg]

Executive Services Agreement

December 21, 2007

Dr. Santanu Das

President and CEO

TranSwitch Corporation

3 Enterprise Drive

Shelton, CT 06484

Dear Dr. Das:

Tatum, LLC (“Tatum,”) is pleased that TranSwitch Corporation (the “Company” )
desires to employ Robert A. Bosi, a member of Tatum (the “Employee”), to serve
as Vice President and Chief Financial Officer (“CFO”), Principal Financial
Officer (“PFO”), Principal Accounting Officer (“PAO”) and as an Executive
Officer (“Section 16 Officer”) (as contemplated by the Securities Exchange Act
of 1934) of the Company commencing on January 4, 2008. Mr. Bosi’s appointment
has been approved by the Company’s Board of Directors. This letter along with
the terms and conditions attached as Exhibit A and any other exhibits or
schedules attached hereto (collectively, the “Agreement”) confirms our mutual
understanding of the terms and conditions upon which we will make available to
you the Employee and Tatum’s intellectual capital to the Employee for use in
connection with the Employee’s employment relationship with you.

Effective as of January 4, 2008, the Employee will become a full-time Company
employee serving in the capacity set forth above and, on the date set forth
above Employee shall become the duly elected or appointed CFO, PFO, PAO, and a
Section 16 Officer of the Company. The Employee will work on a full-time basis
and be subject to the supervision, direction and control of and report directly
to the Company’s CEO with reporting responsibility to the Board of Directors and
the Audit Committee of the Board of Directors. While the Employee will remain a
member of Tatum and have access to Tatum’s intellectual capital to be used in
connection with the Employee’s employment relationship with you, Tatum will have
no supervision, direction or control over the Employee with respect to the
services provided by the Employee to the Company.

The Company will pay directly to the Employee a salary of $28,000 a month
(“Salary”). In addition, the Company will reimburse the Employee for ordinary
and necessary out-of-pocket expenses approved in a manner consistent with normal
operating policy and incurred by the Employee to the same extent that the
Company reimburses other senior managers for such expenses and actual temporary
living expenses up to a maximum reimbursement of $2,000 per month. Tatum shall
receive a fee of $12,000 a month (“Fees”).

While there is no provision for the Employee to receive a “bonus”, if a bonus is
paid or granted, the granting of such bonus, if any, to be within the sole
discretion of the Company, seventy (70%) percent of any such bonus shall be paid
or granted directly to the Employee and the remaining thirty (30%) percent shall
be paid or granted directly to Tatum.

Payments to the Employee shall be made in accordance with the Company’s standard
payroll and expense reimbursement policies. Payments to Tatum should be made in
accordance with the instructions set forth on Exhibit A at the same time
payments are made to the Employee.

 

1



--------------------------------------------------------------------------------

The Employee agrees to waive Company health insurance and elects to continue
participating in his current health insurance plans. Employee shall not be
entitled to any equity or cash bonus, except as specifically granted by the
Board of Directors or the CEO. As an employee, the Employee will be eligible for
any Company employee retirement and/or 401(k) plan and for vacation and holidays
consistent with the Company’s policy as it applies to senior management. The
Employee will be exempt from any delay periods otherwise required for vacation
and holiday eligibility.

You will have the opportunity to make the Employee a regular, full-time member
of Company management at any time during the term of this Agreement by entering
into another form of Tatum agreement, the terms of which will be negotiated at
such time.

As a condition to providing the services hereunder, we require a security
deposit in an amount equal to $10,000 (the “Deposit”), which will only be used
by us under the limited circumstances described on Exhibit A. The Deposit is due
upon the execution of this Agreement.

The Company will provide Tatum or the Employee with written evidence that the
Company maintains directors’ and officers’ insurance covering the Employee in an
amount reasonably acceptable to the Employee at no additional cost to the
Employee, and the Company will maintain such insurance at all times while this
Agreement remains in effect. Furthermore, the Company will maintain such
insurance coverage with respect to occurrences arising during the term of this
Agreement for at least three years following the termination or expiration of
this Agreement or will provide coverage with respect to occurrences arising
during the term of this Agreement after termination of this Agreement for at
least three years.

We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding. We would be pleased to discuss this Agreement
with you at your convenience. If the foregoing is in accordance with your
understanding, please sign a copy of this Agreement and return it to my
attention.

Sincerely,

Tatum, LLC

 

By:  

/s/ Bernard Leone

  Bernard Leone   Area Managing Partner

 

Accepted and agreed: TranSwitch Corporation By:  

/s/ Santanu Das

Name:  

Santanu Das

Title:  

Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Terms and Conditions

1. Relationship of the Parties. The parties agree that Tatum will be serving the
Company as an independent contractor for all purposes and not as an employee,
agent, partner of, or joint venturer with the Company and that the Employee will
be serving the Company as an employee of the Company for all purposes and not as
an independent contractor.

2. Payment Terms. Payments to Tatum should be made by electronic transfer in
accordance with the instructions set forth below or such alternative electronic
transfer instructions as provided by Tatum from time to time. Any amounts not
paid within ten days when due may be subject to a periodic service charge equal
to the lesser of 1.5% per month and the maximum amount allowed under applicable
law, until such amounts are paid in full, including assessed service charges. In
lieu of terminating this Agreement, Tatum may suspend the provision of services
(including the Employee’s services) if amounts owed are not paid in accordance
with the terms of this Agreement.

Bank Name: Wells Fargo, N.A.

Branch: San Francisco

Account Name: Tatum, LLC

Account Number: 4121546642

Routing Number for ACH Payments: 121000248

Swift Code: WFBIUS6S

Please reference Company name in the body of the payment.

3. Deposit. If the Company breaches this Agreement and fails to cure such breach
as provided for herein, Tatum will be entitled to apply the Deposit to its
unpaid Fees or the Employee’s damages resulting from such breach. In the event
the Deposit falls below the amount required, the Company will pay Tatum an
additional amount equal to the shortfall. Within ten (10) days after the
termination of the Agreement, Tatum will return to the Company the balance of
the Deposit remaining after application of any amounts to unpaid Fees as
provided for herein, including, without limitation, unfulfilled payment
obligations of the Company to Tatum.

4. Termination.

(a) Either the Company or Tatum may terminate this Agreement by providing the
other party a minimum of 30 days’ advance written notice and such termination
will be effective as of the date specified in such notice, provided that such
date is no earlier than 30 days after the date of delivery of the notice, Tatum
will continue to provide, and the Company will continue to pay the services
until the termination effective date.

(b) Tatum may terminate this Agreement immediately upon written notice to the
Company if: (i) the Company is engaged in or asks Tatum or the Employee to
engage in or ignore any illegal or unethical activity; (ii) the Employee ceases
to be a member of Tatum for any reason, (iii) the Employee dies or becomes
disabled; or (iv) the Company fails to pay any amounts due to Tatum or the
Employee within 10 days of the date due. For purposes of this Agreement,
disability will be defined by the applicable policy of disability insurance or,
in the absence of such insurance, by Tatum’s management acting in good faith.

(c) In the event that a party commits a breach of this Agreement, other than for
the reasons described in the above Section, and fails to cure the same within 10
days following delivery by the non-breaching party of written notice specifying
the nature of the breach, the non-breaching party may terminate this Agreement
effective upon written notice of such termination.

(d) The expiration or termination of this Agreement will not destroy or diminish
the binding force and effect of any of the provisions of this Agreement that
expressly, or by reasonable implication, come into or continue in effect on or
after such expiration or termination, including, without limitation, provisions
relating to payment of fees and expenses (including witness fees and expenses),
hiring the Employee, governing law, arbitration, limitation of liability, and
indemnity.



--------------------------------------------------------------------------------

5. Hiring the Employee Outside of a Tatum Agreement. During the term of this
Agreement and for the 12-month period following the termination or expiration of
this Agreement, other than in connection with this Agreement or another Tatum
agreement, the Company will not employ the Employee, or engage the Employee as
an independent contractor. The parties recognize and agree that a breach by the
Company of this provision would result in the loss to Tatum of the Employee’s
valuable expertise and revenue potential and that such injury will be impossible
or very difficult to ascertain. Therefore, in the event this provision is
breached, Tatum will be entitled to receive as liquidated damages (in lieu of
any other claims whatsoever) an amount equal to 45% of the Annualized
Compensation (as defined below), which amount the parties agree is reasonably
proportionate to the probable loss to Tatum and is not intended as a penalty.
The amount will be due and payable to Tatum upon written demand to the Company.
If a court or arbitrator determines that liquidated damages are not appropriate
for such breach, Tatum will have the right to seek damages of not more than 45%
of Annualized Compensation. “Annualized Compensation” means the equivalent of
the Employee’s Salary calculated on a full-time annual basis plus the maximum
amount of any bonus for which the Employee was eligible with respect to the
then-current bonus year.

6. Warranties and Disclaimers. It is understood that Tatum does not have a
contractual obligation to the Company other than to provide the Employee to the
Company and to provide the Employee access to Tatum’s intellectual capital to be
used in connection with the Employee’s employment relationship with the Company.
The Company acknowledges that any information, including any resources delivered
through Tatum’s proprietary information and technology system, will be provided
by Tatum as a tool to be used in the discretion of the Company. Tatum will not
be responsible for any action taken by the Company in following or declining to
follow any of Tatum’s or the Employee’s advice or recommendations. Tatum
disclaims all other warranties, whether express, implied or statutory. Without
limiting the foregoing, Tatum makes no representation or warranty as to the
services provided by the Employee, or the accuracy or reliability of reports,
projections, certifications, opinions, representations, or any other information
prepared or made by Tatum or the Employee (collectively, the “Information”) even
if derived from Tatum’s intellectual capital, and Tatum will not be liable for
any claims of reliance on the Information or that the Information does not
comply with federal, state or local laws or regulations, The services provided
by Tatum hereunder are for the sole benefit of the Company and not any unnamed
third parties. The services will not constitute an audit, review, or
compilation, or any other type of financial statement reporting or attestation
engagement that is subject to the rules of the AICPA or other similar state or
national professional bodies and will not result in an opinion or any form of
assurance on internal controls.

7. Limitation of Liability; Indemnity.

(a) The liability of Tatum in any and all categories and for any and all causes
arising out of this Agreement, whether based in contract, tort, negligence,
strict liability or otherwise will, in the aggregate, not exceed the actual Fees
paid by the Company to Tatum over the previous four months’ of the Agreement, In
no event will Tatum be liable for incidental, consequential, punitive, indirect
or special damages, including, without limitation, any interruption or loss of
business, profit or goodwill. As a condition for recovery of any liability, the
Company must assert any claim against Tatum within one (1) year after the
termination or expiration of this Agreement.

(b) The Company agrees to indemnify Tatum and the Employee to the full extent
permitted by law for any losses, costs, damages, and expenses (including
reasonable attorneys’ fees), as they are incurred, in connection with any cause
of action, suit, or other proceeding arising in connection with the Employee’s
services to the Company, other than for willful misconduct or gross negligence.

8. Governing Law, Arbitration, and Witness Fees.

(a) This Agreement will be governed by and construed in accordance with the laws
of the State of New York, without regard to conflicts of laws provisions.

(b) If the parties are unable to resolve any dispute arising out of or in
connection with this Agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration will be conducted in the New York, New York office of the AAA by
a single arbitrator selected by the parties according to the rules of the AAA,
and the decision of the arbitrator will be final and binding on both parties. In
the event that the parties fail to agree on the selection of the arbitrator
within 30 days after either party’s request for arbitration under this Section,
the arbitrator will be chosen by the AAA. The arbitrator may in his or her
discretion order documentary discovery



--------------------------------------------------------------------------------

but will not allow depositions without a showing of compelling need. The
arbitrator will render his or her decision within 90 days after the call for
arbitration. Judgment on the award of the arbitrator may be entered in and
enforced by any court of competent jurisdiction. The arbitrator will have no
authority to award damages in excess or in contravention of this Agreement and
may not amend or disregard any provision of this Agreement, including this
Section. Notwithstanding the foregoing, either party may seek appropriate
injunctive relief from any court of competent jurisdiction, and Tatum may pursue
payment of undisputed amounts through any court of competent jurisdiction.

(c) In the event any member or employee of Tatum (including, without limitation,
the Employee to the extent not otherwise entitled in his or her capacity as an
employee of the Company) is requested or authorized by the Company or is
required by government regulation, subpoena, or other legal process to produce
documents or appear as witnesses in connection with any action, suit or other
proceeding initiated by a third party against the Company or by the Company
against a third party, the Company will, so long as neither Tatum nor the
Employee is a party to the proceeding and in the event that neither Tatum nor
the Employee are a party to the proceedings that no allegation has been made
that Tatum or the Employee committed any negligence or contributed in any manner
to the allegations which are the subject of the proceeding, reimburse Tatum for
its member’s or employee’s professional time (based on customary rates) and
expenses (excluding legal expenses), incurred in responding to such requests.

9. Miscellaneous.

(a) This Agreement constitutes the entire agreement between the parties with
regard to the subject matter hereof and supersede any and all agreements,
whether oral or written, between the parties with respect to its subject matter.
No amendment or modification to this Agreement will be valid unless in writing
and signed by both parties.

(b) If any portion of this Agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this Agreement and
will not cause the invalidity or unenforceability of the remainder of this
Agreement, except to the extent that the severed provision deprives either party
of a substantial portion of its bargain.

(c) Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this Agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. The waiver by any
party of a breach or violation of any provision of this Agreement will not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision of this Agreement.

(d) Neither party will be liable for any delay or failure to perform under this
Agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

(e) The Company may not assign its rights or obligations under this Agreement
without the express written consent of Tatum. Nothing in this Agreement will
confer any rights upon any person or entity other than the parties hereto and
their respective successors and permitted assigns and the Employee.

(f) Tatum, without the prior consent of the Company, may not use the Company’s
logo and/or name on Tatum’s website and other marketing materials. Tatum will
not use the Company’s logo or name in any press release or general circulation
advertisement or in any other manner without the Company’s prior written
consent. Nothing contained herein shall prohibit the Company from disclosing
this Agreement as may be required under applicable securities laws.